08/31/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0214


                                      DA 20-0214
                                   _________________

CRAIG TRACTS HOMEOWNERS’
ASSOCIATION, INC., TARA J. CHAPMAN &
MATTHEW B. LOSEY, DONALD C. and
BEVERLY A. FRIEND, ROBERT J. & ANDREA
E. MARICICH FAMILY TRUST, MICKELSON
INVESTMENTS, LLC, SALLIE A. LOSEY,
HEMINGWAY PATRICK & CAROL T.
REVOCABLE LIVING TRUST,
                                                                    ORDER
             Plaintiffs and Appellants,

      v.

BROWN DRAKE, LLC,

             Defendant and Appellee.
                                 _________________

       Appellants Craig Tracts Homeowners’ Association, et al., by counsel, have filed a
motion for extension of time requesting that their reply brief be filed 14 days after the last
amicus brief is filed.
       As a general practice, amicus briefs are due on the same date as the brief of the
party amicus is supporting. The Court notes that we neglected to include that language in
our previous orders of June 30, 2020, and August 20, 2020, granting amicus participation.
It should be noted, however, that each motion for leave to participate cited to M. R. App.
P. 12(7), which requires such motion to include a date upon which the amicus brief will
be filed.
       M.R. App. P. 12(3) provides that after a reply brief is filed, no further briefs may
be filed without leave of the Court. Per our Internal Operating Rules, after the reply brief
is filed, the Clerk of Court forwards all briefs to the Court for the Justices review, and the
case is then placed on a future agenda for discussion. Delay in filing amicus briefs will
not create a delay for the Court’s deliberations.
       Furthermore, the Court has long held that amicus curiae cannot raise an issue that
has not been raised by the parties. See Reichart v. State, 2012 MT 111, ¶ 25, 365 Mont.
92, 278 P.3d 455 (internal citations omitted).       Such issues, if raised, shall not be
considered. Additionally, M. R. App. P. 12(3) provides that the reply brief must be
confined to matters raised in appellee’s brief. Therefore,
       IT IS HEREBY ORDERED that Appellants’ motion for an extension of time to
file their reply brief is DENIED. Appellants’ reply brief shall be filed on or before
September 14, 2020. No additional briefs will be accepted after that date.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                             2                                Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   August 31 2020